        Case 1:18-cv-10225-MLW Document 464 Filed 01/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                 ASSENTED-TO MOTION TO EXTEND THE DEADLINE
                       TO FILE ANY AMENDED COMPLAINT

       Petitioners respectfully request that, pending the parties’ forthcoming report on the case

schedule (to be filed February 4, 2020), the Court: (1) extend the deadline for filing any amended

complaint or any motion to file additional pleadings from January 24, 2020, to February 7, 2020;

(2) extend the deadline to respond to any amended complaint from February 24, 2020, to March

9, 2020 or, if the amendment requires the certification of a new or amended class definition,

from March 24, 2020, to April 7, 2020. In support of this motion, Petitioners state as follows:

       The parties continue to negotiate a proposed case schedule, including proposed deadlines

for filing any amended complaint (or any motion to file additional pleadings) and responding to

any amended complaint. Per the Court’s January 21, 2020 Order, Petitioners expect that the

parties will report on that schedule, including the aforementioned deadlines, on February 4,

2020. Dkt. No. 463. As the parties continue to negotiate, Petitioners respectfully request that the

Court extend the deadlines as outlined above in the interim.
        Case 1:18-cv-10225-MLW Document 464 Filed 01/24/20 Page 2 of 2



          Respectfully submitted this 24th day of January, 2020.

                                                   /s/ Stephen N. Provazza
Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)                    Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                     Michaela P. Sewall (BBO # 683182)
FOUNDATION OF MASSACHUSETTS,                       Shirley X. Li Cantin (BBO # 675377)
INC.                                               Jonathan Cox (BBO # 687810)
211 Congress Street                                Stephen Provazza (BBO # 691159)
Boston, MA 02110                                   Colleen M. McCullough (BBO # 696455)
(617) 482-3170                                     Matthew W. Costello (BBO # 696384)
                                                   WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)                 HALE AND DORR LLP
Attorney at Law                                    60 State Street
6 White Pine Lane                                  Boston, MA 02109
Lexington, MA 02421                                Telephone: (617) 526-6000
(339) 970-9283                                     Facsimile: (617) 526-5000
                                                   kevin.prussia@wilmerhale.com
                                                   michaela.sewall@wilmerhale.com
                                                   shirley.cantin@wilmerhale.com
                                                   jonathan.cox@wilmerhale.com
                                                   stephen.provazza@wilmerhale.com
                                                   colleen.mccullough@wilmerhale.com
                                                   matthew.costello@wilmerhale.com

                                                   Attorneys for Petitioners



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on January 24, 2020 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.


                                                   /s/ Stephen N. Provazza




                                               2
